By JUDGE PERCY THORNTON, JR.
After consideration of the arguments and memorandums of law on the issue of intra-policy stacking of uninsured coverage as related to the underinsured situations, I am of the opinion that the decisions stated in Goodville Mutual v. Borror, 221 Va. 967 (1981), and Mitchell v. State Farm Insurance, 227 Va. 452 (1984), control in the subject case.
I cannot interpret the phrase "total amount" as stated in Section 38.2-2206(B) (1986 Replacement Volume) in defining an "underinsured" motor vehicle to mean a total sum by stacking the uninsured vehicle coverage of the victim’s policy less the liability coverage of the tort-feasor’s policy. Further, the language in the subject policy clearly limits the uninsured coverage for each person in any one accident to $100,000 and a maximum coverage of $300,000 for all persons injured in any one accident.